Citation Nr: 1608110	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-18 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1987 to July 1990, January to April 1991, February to June 2003, and December 2003 to October 2004.  This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

This appeal was most recently before the Board in August 2013, when it was remanded for additional development.  It has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a neck disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

A right shoulder disability has not been present at any time during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a November 2006 letter, prior to the July 2007 rating decision on appeal.  

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was provided VA examinations in June 2007 and December 2013.  The Veteran was also afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  Neither the Veteran nor his representative have identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of this claim.

Accordingly, the Board will address the merits of the Veteran's claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

 "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that service connection is warranted for a right shoulder disability, because the disability either originated in service or alternatively was caused or aggravated by the neck disability presently on appeal.  

A review of the Veteran's service treatment records does show he was diagnosed and treated for a right shoulder sprain with bruised muscle in service in December 1989.  Therefore, the central issue is whether the Veteran has a current right shoulder disability that is related to his in-service injury.  

Throughout the period of the claim, the Veteran has received private orthopedic treatment with Drs. P.C. and J.D., as well as primary care treatment at the Biloxi VA Medical Center (VAMC) and Mobile Outpatient Clinic.  The Board has carefully reviewed these records, but has not found evidence establishing the presence of a current right shoulder disability.  Moreover, the Veteran's private clinician, Dr. P.C. has indicated in a December 2004 treatment note the Veteran's radiating right arm pains may not represent an actual intrinsic shoulder problem.  

Additionally, the Veteran underwent an initial VA examination in June 2007.  Following a comprehensive examination, the examiner stated there were no objective findings to substantiate a right shoulder diagnosis.  The examiner explained the Veteran's reported right shoulder condition was felt to actually be radiating pain associated with his neck disability, rather than a separate and distinct shoulder disability.  

More recently, the Veteran underwent a second VA examination in December 2013 as a result of the Board's August 2013 remand.  The Board specifically instructed the examiner to review the Veteran's complete file, perform an examination, and state whether the Veteran has a current right shoulder disability that was either related to his injury in service or his claimed neck disability.  Following a review of the file, and complete examination, the examiner indicated the Veteran did not have a current right shoulder disability.  In sum, the examiner explained the Veteran's right shoulder strain in service resolved, with no current functional limitation shown.  The examiner, like the June 2007 VA examiner, found insufficient evidence to warrant or confirm a current diagnosis. 

The Board finds the preponderance of the evidence indicates the disability claimed as a right shoulder disability by the Veteran is actually a radiating pain and numbness sensation associated with his cervical spine disability, rather than a separate and distinct right shoulder disability.  The Veteran has now undergone two comprehensive VA examinations, wherein the examiners considered whether the Veteran's reported symptoms represented a manifestation of his neck disability, or a separate and distinct diagnosis.  Following each examination, the examiner found a separate and distinct right shoulder diagnosis was not warranted.  In addition, the Board has reviewed the Veteran's VA and private treatment records thoroughly, and found no evidence of a separate and distinct right shoulder disability at any time during the period of the claim.  Conversely, as noted above, one of the Veteran's private treatment providers also indicated the Veteran's reports of right arm manifestations may not represent an actual intrinsic shoulder problem. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's contentions that he has a right shoulder disability.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  However, a layperson is not considered capable of opining, however sincerely, in regard to the diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For example, a veteran is competent to state that he experiences symptoms such as pain and numbness in his arm that are routinely observable, but he is not competent to state these symptoms are due to a distinct right shoulder disability.  As discussed above, the medical evidence shows that a right shoulder disability has not been present during the period of the claim.  Therefore, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a right shoulder disability is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's remaining claim.  At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that when this case was previously before the Board in August 2013 it was remanded for an examination and medical opinion.  The Board specifically instructed the VA examiner was to perform an examination to determine the nature and etiology of the Veteran's claimed neck disability.  

In the course of the Veteran's December 2013 VA examination, he was diagnosed with cervical spine degenerative disc disease.  However, following this examination, the examiner concluded the Veteran's neck disability was less likely than not incurred in or caused by the claimed in-service injury or event.  In support of her conclusion, the examiner stated the Veteran's injury in service consisted of a neck strain, which involved the muscles and ligaments of the spinal region.  She went on to explain that his current disability is a degenerative process involving the discs and vertebral bodies.  Then, the examiner curiously cited to a medical journal article that discusses the "predominant predictors of degenerative disc disease."  To be considered adequate, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the examiner wholly failed to explain why an injury to the muscles and ligaments that provide support to the spinal area, could not over time lead to degeneration of the discs and vertebral bodies resulting in the Veteran's current disability.  Instead, the examiner cited to a seemingly irrelevant medical journal article that merely discusses potential other predictors or factors in the development of degenerative disc disease.  

Furthermore, the examiner also completely disregarded the Veteran's competent reports of ongoing symptomatology since his original injury in service when she indicated his in-service neck strain resolved without additional problems.  This directly contradicts the Veteran's reports of problems with his neck since that time, and the examiner utterly failed to explain why she found these reports to be non-credible.  The Board observes that a medical examiner is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the examiner also appears to have ignored the December 2008 statement from the Veteran's private clinician, as there is no mention of this statement in the examiner's medical opinion.  The Veteran's private clinician has indicated the Veteran's in-service injury was a contributing factor to his current neck condition.  To be valid, an examiner's opinion should certainly discuss and consider such evidence.  Based on the foregoing insufficiencies, the Board concludes another VA examination and medical opinion are needed to determine whether the Veteran's current cervical spine disability had its onset in service or is etiologically related to service, to include his cervical strain in 1989.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded an examination by a VA physician with sufficient expertise, who has not previously examined this Veteran, to determine the etiology of the Veteran's cervical spine disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that the Veteran's current cervical spine disability is etiologically related to his in-service injury. 

In this regard, the examiner must discuss and consider the Veteran's competent and credible lay statements as they relate to his reports of his injury in service, as well as his reports of continuous neck manifestations since that time.  In addition, the examiner must also discuss all relevant evidence, to specifically include the December 2008 statement from the Veteran's private physician indicating the Veteran's in-service injury is a contributing factor to his current neck condition.  

The examiner must provide an adequate rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


